Lumpkin, Justice.
We have excellent reason for believing that some of the coroners of this State are over-zealous in the matter of holding inquests. From the records of this court, and from knowledge coming to us in the way of general information, we are satisfied that many inquests are held for which there is no real or legal necessity.
The act of 1893 (Acts of 1893, p. 116), superseding section 589 of the code, provides that inquests shall be held: “1st. Of all violent, sudden or casual deaths, when there are no eye-witnesses to the killing or cause of the death. 2d. Of all sudden deaths in prison without attending physician. 3d. Of all dead bodies found, whether of persons known, or unknown, when it is apparent from the body that violence caused the death, or when the person died or disappeared under suspicious circumstances. 4th. Whenever ordered by a court having criminal jurisdiction.”
Does “a lot of bones bleached by time,” constituting parts of a human skeleton found upon the bank of a creek, and which presumably had been unearthed or washed up by its waters, warrant the holding of an inquest under any of the provisions of the law above quoted? Obviously not. How could the coroner have had the slightest reason for supposing that the person of whom these bones once formed a part came to a “violent, sudden or casual” death, at which no witness was present? Surely there was no reason for believing that the existence of this particular person was ended in prison; or, even if such were the case, that death ensued without the intervention of an attending physician. And certain it is that no court having criminal jurisdiction ordered this particular inquest to be had. We presume that the coroner acted under the third of the above specified provisions. Its language, however, did not warrant him in holding the inquest. It cannot be doubted that the person over a portion of whose remains the solemn ceremonial was conducted was “un*700known”; but we do not think those few bleached remnants of a human being fall under the descriptive words “dead bodies,” as used in the statute. Supposing, however, they were a “body,” how was it “apparent from the body that violence caused the death,” or what was there to suggest that this “person died or disappeared under suspicious circumstances?” Seriously, such an investigation could result in no possible good, and was never contemplated by law. Again, after the “inquest” was over, the coroner interred the bones in a “soap box, without expense to anyone.” Surely, this was not “furnishing coffin,” and did not entitle the coroner to the fee of fifteen dollars prescribed by law for expenses incurred in burying the body of a human being.
It appears from the record that the coroner was allowed his fee for holding the “inquest,” but denied his charge for the alleged burial expenses. The only question before us relates to this latter charge. "We are quite certain he was not entitled to collect it; and, if necessary, would have no -difficulty in deciding that he ought not to have received the fee for holding the inquest. Judgment affirmed.